Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8, 10-17, and 19-21 are allowable as amended by the Applicant.  The following is an examiner’s statement of reasons for allowance.
Re Amended Claim 1, the prior art discloses most of the claimed invention regarding tanks with inner and outer surfaces with permeable barrier layers.  However, the prior art does not expressly disclose at least one venting layer positioned between the at least one permeation barrier and the outer region, the at least one venting layer comprising a material configured to enable gasses to pass through the at least one venting layer and substantially prevent liquids from passing through the at least one venting layer.
Re Amended Claim 17, the prior art discloses vehicles with composite storage tanks with inner regions and outer regions with permeation barriers.  However, the prior art does not expressly disclose a conduit connected to the stem at the port, wherein the conduit is configured to transport a fluid between the component storage tank and another component of the vehicle in an obvious manner.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Remarks Page 8 Lines 1-16, Page 11 Lines 9-13, and Page 11 Line 29 to Page 12 Line 11, filed September 1, 2022, with respect to the following rejections have been fully considered and are persuasive.  
Claim 1 under §102(a)(1) anticipating Short (EP 1108590).
Claim 17 under §103 as unpatentable over Short in view of Pye et al. (7,024,868) in view of Delbarre (2003/0198768).
The prior art rejections of Claims 1 and 17 have been withdrawn. 
Election/Restrictions
Claims 1 and 17 are allowable. The restriction requirement between inventions, as set forth in the Office action mailed on March 25, 2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Invention II is withdrawn.  Claims 22-27, directed to a method of manufacturing a container are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
Re Amended Claim 22, the prior art discloses most of the claimed invention; however, the prior art does not expressly disclose applying a venting layer over the at least one permeation barrier, the venting layer comprising a material configured to enable gasses to pass through the venting layer and substantially prevent liquids from passing through the venting layer.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Milligan (GB 2135901) and Takemoto (WO 2016189664).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HICKS whose telephone number is (571)270-1893. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT J HICKS/Primary Examiner, Art Unit 3736